Citation Nr: 0937636	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  03-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318, to 
include whether there was clear and unmistakable error (CUE) 
with a March 1992 rating decision that denied the Veteran's 
claim for a total disability rating based on individual 
unemployability. 

REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney

ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1942 to August 1945.

This matter is before the Board of Veterans' Appeals (Board) 
following an April 2009 decision from the United States Court 
of Appeals for Veterans Claims (CAVC) vacating a May 2007 
Board decision and remanding the claims for further 
development. This matter was originally on appeal from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Wichita, Kansas. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran died on October [redacted], 2002.  The cause of death 
listed on the death certificate was multiple myeloma, a non-
service connected disability.  Specifically, the Veteran 
suffered a fall in October 2002, fracturing his spinal 
vertebrae and ultimately causing his demise.  The appellant 
alleges her husband's numerous service-connected 
disabilities, to include an above the knee amputation, caused 
significant wear and tear to his body ultimately contributing 
to the acceleration of his multiple myeloma leading to his 
death.  

In the alternative, the appellant alleges the Veteran was 
totally and permanently disabled since 1991, but due to a 
clear and unmistakable error of the RO, the Veteran was not 
awarded a total disability rating based on individual 
unemployability (TDIU) until 1996.  Specifically, she alleges 
the March 1992 rating decision denying TDIU constituted CUE.  
Had the error not occurred, the Veteran would have been rated 
100% disabled for at least a period of 10 years prior to his 
death, thus qualifying the appellant for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  

Regrettably, despite the lengthy procedural history, the 
claims must once again be remanded for further development.

In May 2007, the Board found, in pertinent part, the 
preponderance of the evidence to be against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death either on a direct basis or under 38 
U.S.C.A. § 1318. In denying the claim, the Board weighed 
various medical opinions ultimately finding an April 2005 
opinion, finding no relation between the Veteran's cause of 
death and his various service-connected disabilities, to be 
the most probative.

The appellant appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In April 2009, 
the Court issued a decision vacating the May 2007 decision 
and remanding the appellant's claims for further development. 
Specifically, the Court found that the May 2007 decision may 
have been based on incomplete records.  A prior January 2005 
Remand by the Board had instructed the RO to obtain any and 
all missing medical records, to include hospitalization 
records from Mercy Health System.  Despite the fact the 
appellant responded by indicating all records had been 
submitted, the claims folder does not contain the 
hospitalization records nor were any efforts made to obtain 
them.  The Court further found, in regard to the § 1318 claim 
that the appellant may have raised a CUE claim within her 
October 2003 substantive appeal form.  The May 2007 Board 
decision, however, concluded that a CUE claim had not been 
properly and specifically raised and, therefore, was not 
specifically adjudicated.  The Court, in its April 2009 
decision, indicates the Board should adjudicate the CUE claim 
or more specifically explain why a CUE claim has not been 
properly raised.

The Board notes the appellant has alluded to the Veteran's 
final hospitalization on or around the time of his death, but 
no such hospitalization is currently of record.  The Board 
further notes, the actual diagnosis of multiple myeloma is 
not of record other than on the Veteran's death certificate.  
The Board concludes, therefore, there may be missing, 
pertinent medical records.  

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The Board previously remanded this claim in January 2005 to 
obtain any and all missing medical records.  Currently, there 
are no medical treatment records beyond 1996 currently of 
record.  Dr. Saba, the Veteran's private orthopedic surgeon, 
indicated he saw the Veteran in October 2002 for extreme back 
pain.  It appears the RO did not exhaust efforts in obtaining 
the Veteran's complete medical records from 1996 to 2002, to 
include hospitalization records from Mercy Health Systems.  
The RO should make further efforts to obtain these records in 
compliance with the January 2005 Remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (indicating the Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

With regard to the appellant's statement on her October 2003 
substantive appeal form indicating a clear and egregious 
error with the March 1992 rating decision denying the 
Veteran's claim for total disability of individual 
unemployability, the Board concludes the appellant 
sufficiently plead CUE with a March 1992 rating decision in 
support of her 38 U.S.C.A. § 1318 claim.  The ambiguity of 
the appellant's intent within the October 2003 statement is 
now clear in light of her arguments before the Court.  That 
is, the appellant appealed her claims to the CAVC 
specifically indicating CUE with the March 1992 rating 
decision.  Accordingly, the claim must be remanded for the 
RO's consideration of the CUE aspect of her claim.

The VCAA also requires notice to the appellant addressing 
what is necessary to substantiate her claims.  In light of 
the appellant's CUE claim in support of her § 1318 claim, the 
RO should provide corrective notice to the appellant 
including information specific to CUE claims.  

The Board further notes the duty to assist with regard to 
cause of death claims was amended during the pendency of this 
appeal.  Specifically, the U.S. Court of Appeals for Veterans 
Claims (Court) held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court also held that, unlike a claim to reopen, 
an original DIC claim imposes upon VA no obligation to inform 
a DIC claimant who submits a non-detailed application of the 
specific reasons why any claim made during the deceased 
Veteran's lifetime was not granted.  Id.  Corrective action 
is required.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the RO obtained VA medical opinions in April 
2005 and June 2005, to include a November 2005 addendum, with 
regard to the Veterans claims.  In support of her claim, the 
appellant submitted various medical opinions from the 
Veteran's private doctors.  Dr. Nichols relayed in various 
statements, most recently in October 2003, that the Veteran's 
service-connected disabilities rendered him totally disabled 
since 1991.  Dr. Saba indicated in various statements, most 
recently in October 2003, that the Veteran had many 
musculoskeletal disabilities due to his military service and 
undue stress, pain and suffering are stimulants to death.  
Dr. Saba concluded generally that the Veteran's multiple 
medical conditions were contributing causes to his death in 
that they caused undue stress, pain and suffering.  

In contrast, the VA examiner unequivocally concluded in an 
April 2005 opinion that, "there is no evidence whatsoever 
that this gentleman's demise was in anyway related to his 
left thigh amputation or to any event, which occurred while 
he was on active duty."  The examiner indicated the etiology 
of the Veteran's multiple myeloma was unknown, but that it 
was not due to trauma or wear and tear.  

In June 2005, the RO sought an additional VA medical opinion.  
The June 2005 VA examiner indicated that none of the 
Veteran's service-connected disabilities are known causes of 
multiple myeloma, but the Veteran's amputation and subsequent 
decreased ability to ambulate significantly increased his 
risk of osteoporosis and, therefore, may have contributed to 
his vertebral fractures.  The June 2005 VA examiner, in a 
November 2006 addendum, further indicated that after review 
of the claims folder, his opinion did not change and the 
Veteran's service-connected disability clearly could have 
adversely effected the outcome of his myeloma.  

The Board concluded in May 2007 that the only definitive 
opinion, and therefore the most probative opinion, was the 
April 2005 opinion and, therefore, the claim was denied.  As 
indicated above, there may be missing medical records that 
may provide additional insight into the etiology of the 
Veteran's multiple myeloma.  The Board further notes that no 
medical provider specifically addressed or reconciled the 
other conflicting medical opinions of record.  Since it is 
necessary to remand these claims for other reasons, a new VA 
examination is warranted to specifically address and 
reconcile the conflicting medical opinions rendered by the 
private physicians and VA examiners after efforts are made to 
ensure the record is complete.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The AOJ should provide the appellant 
with corrective VCAA notice as to the 
claim of service connection for the cause 
of the Veteran's death under 38 U.S.C.A. § 
1310 and entitlement to DIC under 38 
U.S.C.A. § 1318.  Specifically, the notice 
must include a statement of the conditions 
the Veteran was service-connected for at 
the time of his death and an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  This notice should also 
include the appellant's right to allege 
clear and unmistakable error in a prior 
decision. Specifically, the appellant 
should be notified that a claim for DIC 
benefits can be substantiated (i) the 
Veteran being continuously rated totally 
disabled due to service connected 
disability for at least 10 years preceding 
his death, (ii) a total evaluation 
continuously in effect since the date of 
his discharge form military service and 
for at least five years immediately 
preceding his death, and (iii) but for CUE 
in a prior VA decision, the Veteran would 
have been in receipt of such compensation 
in either case.

2.  Make efforts to obtain the Veteran's 
treatment records from Dr. Nichols, Dr. 
Saba and Mercy Health Systems from 1996 to 
2002, to include hospitalization records.  
The RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  Obtain an appropriate VA medical 
opinion to ascertain the likelihood that 
the Veteran's immediate cause of death or 
any underlying cause of death could be 
related to his military service or 
secondary to any service-connected 
condition.   

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on:

*	the likely etiology of the Veteran's 
multiple myeloma; 

*	whether the Veteran's cause of death, 
namely multiple myeloma, was caused 
by, aggravated by or otherwise 
etiologically related to his service-
connected disabilities or any 
incident of service;

*	whether the Veteran's service-
connected disabilities precluded his 
ability to ambulate and, if so, 
whether this decreased ambulation 
caused the Veteran's demise; 

The examiner(s) must resolve any 
conflicting medical evidence especially 
the opinions rendered by Dr. Nichols, Dr. 
Saba, the April 2005 VA examiner and the 
June 2005 VA examiner. 

It would be helpful if the examiner(s) 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  The RO should then readjudicate the 
appellant's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

